Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In claim 1, lines 2-3, the use of the language “the parts of the mirror” is vague, indefinite and lacks proper antecedent basis. It is unclear to the examiner what are the parts of the mirror applicant is referring to. Thus, the metes and bounds of the claim is unclear.
 	In claim 1, line 3, the use of the language “that shaft” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the rotation shaft recited in claim 1, line 2 or some other shaft. Thus, the metes and bounds of the claim is unclear.
In claim 1, line 5, the use of the language “a rotation shaft” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the rotation shaft recited in claim 1, line 2 or some other shaft. Thus, the metes and bounds of the claim is unclear.

In claim 1, line 9, the use of the language “a bracket” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the bracket recited in claim 1, line 2 or some other bracket. Thus, the metes and bounds of the claim is unclear.
 In claim 1, line 11, “the inlet” lacks proper antecedent basis.
In claim 1, line 14, “the output” lacks proper antecedent basis.
In claim 1, lines 14 -15, “the rotation shaft base” lacks proper antecedent basis.
In claim 1, line 19 the use of the language “some elements” is vague and indefinite. It is unclear to the examiner what are the metes and bounds of the above mentioned language.
In claim 1, line 23 the use of the language “that position” is vague and indefinite. It is unclear to the examiner what is intended by the above mentioned language.
In claim 1, line 24, “the opposite direction” lacks proper antecedent basis.
In claim 1, line 27, “the intended position” lacks proper antecedent basis.
In claim 2, line 4, the use of the language “this ramp” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the ramp of the means of fixation or the complementary ramp. Thus, the metes and bounds of the claim is unclear.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 6-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Stiphout (7,546,997).
To the extent the claims are definite, Van Stiphout discloses a wing mirror comprising a fixation assembly of a mounting structure for vehicles of which there is a bracket (1) attached to the body/door of the vehicle (see figures 2, 3, 5 and 6 along with column 1, lines 7-13, column 3, lines 16-23 and column 4, lines 46-50), a rotation shaft (3) attaching the parts of the mirror (the mirror housing (31) and the reflective element disposed therein) intended to change position by their pivoting on that shaft (3), see figures 2 and 6, where the rotation shaft (3) is attached to the bracket (1), characterised in that the fixation assembly comprises at least a rotation shaft (3), as a shank, which has a coupling base (4, 11, 25), from which the shank forming the rotation shaft (3) extends (see figures 2, 3, 5 and 6), where the coupling base (4, 11, 25) has at least some means of fixation (7, 19) for the position of the shaft (3) in the bracket (1) and some means of locking (7) the rotation with respect to the bracket (1); see figures 2, 3, 5 and 6, a bracket (1) fixed jointly to the base of the wing mirror, the base of the wing mirror being attached jointly to the body/door of the vehicle (see figures 2, 3, 5 and 8 along with column 1, lines 7-13, column 3, lines 16-23 and column 4, lines 46-50), where this bracket (1) has one side with an opening (23) for the inlet (25) of the coupling base (4, 11, 25) of the rotation shaft (3) and an inner groove/space (20) behind the inlet opening (23) which acts as a longitudinal inlet stop (see figures 3-5) and through which the coupling base (4, 11, 25) of the rotation shaft (3) can rotate without longitudinal displacement of the output in the direction of the rotation shaft (3) once the rotation shaft base (4, 11, 25) is rotated with respect to the bracket (2); see figures 3-5, where the base (11, 25) of the rotation shaft (3) has a geometry that is perceptibly equal, in at least one position, to the opening (23) of the bracket (1), the bracket (1) having in the inner groove (20) of rotation and fixation of the base (11, 25) of the rotation shaft (3) some means of anchorage (20) of the means of fixation (19) of the shaft (3) and of some elements (6) of stopping or coupling to the means of locking (7) of the rotation of the base (11, 25) of the rotation shaft (3); see figures 2-6, where the means of fixation of shaft (3) position in the bracket (1) consists of a protuberance and/or recess/opening (7) which is complementary to the means of anchorage (6) of the groove of the bracket (1) and prevents, once rotation to that position has been carried out, turning in the opposite direction (see figures 2-6; and where the means of locking the rotation of the rotation shaft (3) consists of a protuberance and/or stop (7) that comes into contact in its rotation with the elements (6) of the stopping or coupling of the bracket (1), which prevents further rotation in the intended direction of fixation, wherein the means of fixation of the rotation shaft (3) position consists of a ramp-shaped protuberance (19) which comes into contact in its rotation for attachment with another complementary ramp (20) as means of bracket anchorage (see figures 2-5), once this ramp has been saved from the means of anchorage, the means of anchorage (7) of the shaft position remain in a recess (6) of the means of anchorage with a stop in the ramp of the means of anchorage of the bracket (1), which prevents it from rotating in the opposite direction to the anchorage (see figures 2-5), wherein upon contact the ramp of the means of fixation (19) of the rotation shaft (3) position comes into contact with the complementary ramp (20) of the means of anchorage of the bracket (1), to avoid this contact between ramps there is a longitudinal displacement between the base (11, 25) of the rotation shaft (3) and the bracket (1), which has an elastic resistance (via element 10) exerting a force against such longitudinal displacement (see figures 2-5), wherein the means of locking the rotation of the rotation shaft (3) are formed by a protuberance (7) that moves in its rotation through an opening (6) or recess of the bracket (1) and that comes into contact in its rotation with the end of this opening (6) or recess, which prevents further rotation in the direction of fixing, corresponding to the area of the recess (20) of the means of anchorage the fixing position (see figures 2-5), wherein the rotation shaft (3) has coupling housings (the housing (31) of the wing mirror and the housing of the bracket (1), shown in figures 5 and 6) for a fixed part (30), where this fixed part (30) is inserted in the rotation shaft (3) in a coaxial way by the pivot until reaching its base (4) where it is coupled in the housings of the base (4) of the rotation shaft (3) where it joins in its radial movement, where this fixed part (30) has in its non-fixed face the base of the rotation shaft (3), see figures 5 and 6, wherein the housings of the coupling of the base (4) of the rotation shaft (3) and the perimeter shape of the fixed part (30) which is coupled in this rotation shaft (3), have complementary forms with a single angular position of coupling, the fixed part (30) being joined in the radial movement with the rotation shaft (3), see figures 5 and 6, and wherein once the rotation shaft (3) and the fixed part (30) are coupled and rotated in the groove (20) inside the bracket (1), the fixed part (30) also moves jointly with the rotation shaft (3) in its displacement in the longitudinal axis. Note figures 2-6 along with the associated description thereof.
6.	Claims 5 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
December 15, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872